

115 HR 3452 IH: Relief for Recovering Communities Act
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3452IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Weber of Texas introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend section 5307 of title 49, United States Code, with respect to the treatment of a community
			 as an urbanized area following a major disaster.
	
 1.Short titleThis Act may be cited as the Relief for Recovering Communities Act. 2.Availability of urbanized area formula grants following a major disasterSection 5307 of title 49, United States Code, is amended by adding at the end the following:
			
				(i)Urbanized areas following a major disaster
 (1)Major disaster definedIn this section, the term major disaster has the meaning given such term in section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)).
 (2)Urbanized area major disaster population criteriaNotwithstanding section 5302, the Secretary shall treat an area as an urbanized area for purposes of this section until the second decennial census conducted after a major disaster in such area if—
 (A)the population of the area fell below 50,000 as a result of such major disaster; (B)the area was defined and designated as an urbanized area by the Secretary of Commerce in the decennial census immediately preceding such major disaster, beginning with the 2000 decennial census; and
 (C)the area was not so defined and designated in the decennial census immediately following such major disaster.
 (3)Population calculationAn area treated as an urbanized area under this subsection shall be assigned the population and square miles of the urban cluster with respect to the area designated by the Secretary of Commerce in the most recent decennial census.
 (4)Savings provisionNothing in this subsection may be construed to affect apportionments made under this chapter before the date of the enactment of this subsection..
		